DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5 – 10, 14 – 20 are allowed. Claims 2- 4, and 11 – 13 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for transmitting sensing information of an autonomous vehicle for remote driving in automated vehicle & highway systems, the method comprising: receiving information on a driving route of the autonomous vehicle from a server; acquiring sensing information[[ of]] sensed by one or more sensors detecting an object around the autonomous vehicle ; setting priority values of the one or more sensors for transmission of the sensing information on the basis of a driving direction determined by the information on the driving route, the sensing information of a sensor with a higher priority value being transmitted through communication prior to the sensing information of other sensors; setting a value for a degree of danger of a sensed object on the basis of the sensing information, the degree of danger referring to a degree to which a problem is generated due to the object;[[ and]] setting a transmission period of the sensing information on the basis of the value for the degree of danger; setting a data type of the sensing information on the basis of the value for the degree of danger; and transmitting the sensing information to the server or another vehicle on the basis of the priority values, the transmission period, and the data type, wherein the setting of the transmission period comprises setting a shorter transmission period as the value for the degree of danger increases, and wherein the setting of the priority values comprises setting a highest priority value for a sensor that senses the driving direction.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, An autonomous vehicle configured to transmit sensing information for remote driving in automated vehicle & highway systems, the autonomous vehicle comprising: a sensing unit including one or more sensors detecting an object around the autonomous vehicle; a communication device; a memory; and a processor, wherein the processor is configured to: receive, via the communication device, information on a driving route of the autonomous vehicle from a server; acquire[[,]] sensing information sensed by the one or more sensors; set[[,]] priority values of the one or more sensors for transmission of the sensing information on the basis of a driving direction determined by the information on the driving route, the sensing information of a sensor with a higher priority value being transmitted through the communication device prior to the sensing information of other sensors; set[[,]] a value for a degree of danger of a sensed object on the basis of the sensing information, the degree of danger referring to a degree to which a problem is generated due to the object;[[ and]] set[[,]] a transmission period of the sensing information on the basis of the value for the degree of danger set a data type of the sensing information on the basis of the value for the degree of danger; and transmit the sensing information to the server or another vehicle through the communication device on the basis of the priority values, the transmission period, and the data type, wherein a shorter transmission period is set as the value for the degree of danger increases, and wherein the processor is configured to set a highest priority value for a sensor that senses the driving direction.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666